DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS REFERENCE TO RELATED APPLICATION 
2.	This The present application is based on, and claims priority from, J.P. Application No. 2018-193174 filed on October 12, 2018, the disclosure of which is hereby incorporated by reference herein in its entirety. 
Allowable Subject Matter
3.  	Claims 1-16 allowed.
                                                                       Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-16, the prior art failed to disclose or reasonably suggest an adhesive layer that bonds the first electrical component to the second electrical component, wherein the adhesive layer has a first portion that is located between the second surface and the third surface and a curved second portion that is made of a same material as the first portion and that fills the corner portion; and a conductive layer that extends on a side of the side surface, curves along the second portion and extends to the third surface. 

Remarks:
The closest prior arts are Mochizuki et al., US 2008/0230922, and Nakanishi US 6,756,252 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the adhesive layer has a first portion that is located between the second surface and the third surface and a curved second portion that is made of a same material as the first portion and that fills the corner portion; and .     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899